 

Case 1:20-mc-00027-LAK-DCF Document 45 Filed 08/09/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITYNATIONAL MORTGAGE COMHANY,

Movant,

-against-

LEHMAN BROTHERS HOLDINGS INC.,

Respondent.

LEwis A. KAPLAN, District Judge.

Movant’s motion to dismiss Ad
the United States Bankruptcy Court for the §
substantially for the reasons set for in the rep
Freeman (Dkt 42).

SO ORDERED.

Dated: August 8, 2020

20-me-0027 (LAK) (DCF)

pee eee ee ee

versary Proceeding No. 18-1819 (SCC), pending in
southern District of New York (Dkt 1) is denied,
rt and recommendation of Magistrate Judge Debra

 

; lan
United States District Judge

ewis A

 

 
